 466DECISIONSOF NATIONALLABOR RELATIONS BOARDProducersGrain CorporationandInternationalLongshoremen'sAssociation,Local1920,AFL-CIO. Case 23-CA-2628January 30, 1968DECISION AND ORDERBY CHAIRMAN MCCULLOCH AND MEMBERSFANNING AND BROWNOn October 5, 1967, Trial Examiner RameyDonovan issued his Decision in the above-entitledcase, finding that the Respondent had engaged inand was engaging in certain unfair labor practiceswithin the meaning of the National Labor RelationsAct, as amended, and recommending that it ceaseand desist therefrom and take certain affirmativeaction, as set forth in the attached Trial Examiner'sDecision. Thereafter, the Respondent filed excep-tions to the Trial Examiner's Decision, a supportingbrief, and a request for oral argument.' The GeneralCounsel filed a brief in answer to Respondent's ex-ceptions and in support of the Trial Examiner'sDecision.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered theTrial Examiner's Decision, the exceptions, answerthereto, the briefs, and the entire record in the case,and hereby adopts the findings, conclusions, andrecommendations of the Trial Examiner.2ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoard adopts as its Order the Recom-mended Order of the Trial Examiner as modifiedbelow and hereby orders that the Respondent,Producers Grain Coproration, Corpus Christi, Tex-as, itsofficers,.agents, successors, and assigns, shalltake the action set forth in the Trial Examiner'sRecommended Order, as herein modified.1.Add the following as paragraph 2(b), thepresentparagraph 2(b) and those subsequentthereto being consecutively relettered:"(b)Notify the above-named employee, ifpresently serving in the Armed Forces of theUnited States of his right to full reinstatement uponapplication in accordance with the Selective Ser-vice Act and the Universal Military Training andService Act,as. amended,after discharge from theArmed Forces."2.The telephone number for Region 23, appear-ing at the bottom of the Notice attached to the TrialExaminer'sDecision, isamended to read:Telephone 228-0611, Extension 4721.3.Add the following immediately below thesignature line of the Appendix attached to the TrialExaminer's Decision:Note: We will notify the above-named employee,ifpresently serving in the Armed Forces of theUnited States, of his right to full reinstatement,upon application, in accordance with the SelectiveService Act and the Universal Military Trainingand Service Act, as amended, after discharged fromthe Armed Forces.Member Brown, dissenting:The contract between the parties had provisionsrelating')oth to absences from work and dischargesfor proper cause, and provided for final and bindingarbitration of all disputes over the application of thecontract.Saldana's discharge was processed through thegrievancemachinery and an arbitrator had beennamed when the Union decided to forego thegrievance procedure in favor of pursuing a remedyat the Board. The Employer remains willing to pur-sue the arbitration procedures of the contract. Insuch situations, and for many of the reasons in-dicated by the Trial Examiner, it is my view that theBoard should hold the case in abeyance pending theoutcome of the arbitration proceeding to best effec-tuate the statutory policy of promoting industrialpeace and stability through the collective-bargain-ing process.3'The Respondent's request for oral argument before the Board ishereby denied, as the record and briefs adequately present the issues andpositions of the parties.2In an addendum to his Decision,the Trial Examiner set forth his beliefthat,despite Board precedent to the contrary,itwould be preferable tohold this proceeding in abeyance pending an arbitration which would beavailable under the parties'contract.Our dissenting colleague agrees.However,in a situation such as this, where there has been no actual sub-mission to arbitration,where the unfair labor practice issue has alreadybeen fully litigated and is now before us for decision, and where the caseinvolves no issue which only an arbitrator would be competent to deter-mine,we are unable to agree with our dissenting colleague that it would ef-fectuate statutory policy to defer this case for arbitration.SeeN.L.R.B. v.Thor Power ToolCo.,351F.2d 584(C.A. 7).3See my concurring opinion inCloverleafDivisionof Adams DairyCo., 147NLRB 1410.TRIAL EXAMINER'S DECISIONRAMEY DONOVAN, Trial Examiner: The complaint is-sued under date of April 26, 1967, and was based upon achargefiledFebruary 27, 1967, by InternationalLongshoremen's Association, Local 1920, AFL-CIO,herein the Union. Respondent, Producers Grain Cor-poration, according to the complaint, discriminatorilydischarged employee Saldana on February 14, 1967,because ofhis unionactivities, in violation of Section8(a)(1) and (3) of the National Labor Relations Act, as169 NLRB No. 68 PRODUCERS GRAIN CORPORATIONamended. Respondent denies the commission of the un-fair labor practice.The case was heard in Corpus Christi, Texas, on July13, 1967, with all parties represented by counsel.Upon the entire record, including observation of thedemeanor of the witnesses, the Trial Examiner makes thefollowing:FINDINGS OF FACT1.JURISDICTIONRespondent, a Texas corporation, has a place of busi-ness atCorpus Christi, Texas, whereit is engaged in stor-ing,merchandising, and exportinggrain.The pleadingsreveal that there isno issue asto the fact that Respondentis anemployerengaged in commercewithin themeaningof the Act or as to the fact that the Union is a labor or-ganizationwithinthe meaningof the Act Theforegoingfacts are accordingly found to be as set forth by the com-plaintand answer.II.THE ALLEGED UNFAIR LABOR PRACTICESGENERAL BACKGROUNDRespondent acquired the Corpus Christi plant from aprior owner in June 1964. As far as appears, the plantcontinued the same type of business operation as hadbeen the case prior to the acquisition and many of the em-ployees ofthe prior owner continued to work for Respond-ent.Saldana, the alleged discriminatee, had worked atotal of 6 years under the two owners of the plant, untilhis discharge on February 14, 1967. His job was that ofahead operator in a department that unloaded boxcars.About 6 months after Respondent acquired the plant,Saldana undertook to organize the employees into the in-stant union. There is no evidence that Respondent wasaware that it was Saldana who signed up more than halfof its employees in the Union and there is no evidence ofany opposition, legal or illegal, on Respondent's parttoward the organization of its plant Pursuant to a consentelection on February 25, 1965, the Union was certifiedas the collective-bargaining agent of the employees on .March 5, 1965.Thereafter, the Union and the Company negotiated acontract Williams, a representative from the Union's dis-trict office, was the chief union negotiator, assisted by anegotiating committee composed of employees Saldana,Mendiola, and McLaughlin. A contract was executed bythe parties on May 12, 1965, fora 2-year period. Phariss,who is apparently an official in the Respondent's homeoffice in Amarillo, Texas, signed for Respondent; Wil-liams signed for the International Union; and Saldanasigned for the local union. The contract included agrievance procedure with binding third party arbitrationas the final step therein.In addition to being a member of the negotiating com-mittee, Saldana had been elected president of the localunion.After the negotiation of the contract, the plant'From the nature of Respondent's business and the record in general,the term "elevator,"as used,quite clearly refers to grain type elevators in-cluding the operations thereof and the handling of grain in various ways.8 The contract grievance procedure provided that a grievance should besubmitted by the aggrieved employee, "with the assistance of or in the467negotiation committee members became the grievancecommittee of the Union.Subsequent to Saldana's discharge, the partiesnegotiated a 3-year contract to be effective following theexpiration of the old contract in May 1967. Saldana par-ticipated as a member of the union negotiating committee.More Immediate Background as to Saldana and HisRelationship with Plant SupervisorsInsofar as the issues in the case are concerned, the su-pervisory hierarchy in the plant consisted of the plantmanager, Strader; Strader's assistant, Tomlinson; theelevator superintendent; and the two assistant elevatorsuperintendents.'At the time Respondent took over the plant, in June1964,Gravettwas the elevator superintendent. - Heremained in that capacity for about a year and was thenreplaced in that position by Morehead. Only one of theassistant superintendents is involved in the instant matterand his name is Francis.In the period after the execution of the initial contracta substantial number of grievances were taken up with theelevator superintendent. This was true with respect toGravett and, later, with respect to Morehead when hewas superintendent.2 The grievances involved such mat-ters as claims that a higher paid employee had been senthome on a particular occasion and his work wasthereafter performed by a lower paid employee, or thattwo men performing the same work in the same classifica-tion received different wage rates and similar matters per-taining to working conditions.Based upon Saldana's testimony, as well as his key rolein organizingthe plant and the fact that he had beenelected president of the local union, and a member of thenegotiating and grievance committee by his fellow em-ployees, we are satisfied that Saldana was the principalprotagonist in these grievances. We reach this conclusionalbeit recognizing that many employees no doubt did filegrievances and that undoubtedly other union officers andcommitteemen did participate in various degrees and atvarious times in the grievance procedure.There is minimal reference to Gravett in the record but,as far as the record discloses, there was no particular con-trast between the grievance filing and its processing underGravett and Morehead. The substance of Saldana'stestimony on this aspect was that he, as the principalunion spokesman, could not obtain definite and promptaction from Morehead on various grievances or at leastSaldana was not satisfied that Morehead was correctingwhat the various grievances claimed should be corrected.The evidence, in our opinion, does not reveal anythingexceptional or illegal in the grievance handling or morethan stemmed from differences of opinion or viewpoint asbetween management, on the one hand, and the em-ployees and theirunion,on the other.Various grievances were appealed to Strader by Sal-dana and the grievance committee. The limited evidenceon this aspect consists of Saldana's testimony thatStrader would say that "this is just some petty stuff thatpresence of a representative of the Union or by a representative of theUnion on behalf of the employee"to the elevator superintendent in thefirst instance If the grievance was not settled it could then be submittedto the plant manager in writing.The next step was third party arbitration.350-212 0-70-31 468DECISIONSOF NATIONAL LABOR RELATIONS BOARDdon't amount to very much, and I don't see why you andBuddys can't sit over there in the office ... and try towork some of these things out." Saldana would reply thathe could not seem to get answers"toallthesegrievances" from Morehead. A series of grievances weretaken to arbitration and disposed of although Saldana feltthat the number arbitrated was limited by the cost of ar-bitration.As far as the Examiner has been able to discern, theRespondent had no basic policy of hostility toward, orwarfareagainst, the Union. The relationship appears tohave been a reasonably viable one with each side recog-nizingthat it had to live with the other. If there was an il-legal discharge of Saldana,it stems, in our opinion, fromthe relationship between Saldana and Morehead and wewill examine that relationship.Saldana testified credibly that, around April 1966,there were some temporary employees working at theplant and one of them was working in Saldana's depart-ment. It was Saldana's belief that the aforementionedtemporary employee was performing work in a classifica-tion calling for $2.60 per hour whereas the employee wasin fact being paid $1.75. Saldana spoke to Moreheadabout theforegoingand Morehead replied, "Well, theyare just temporary workers and I don't see why youshould worry about them ... and besides, hell, you havebeen presenting so damn many grievances,what's goingto happen to you one of these days, you are going togrieve yourself out of a job. '14Around the latter part of April 1966, according to Sal-dana, he and the other employees had been unsuccess-fully seeking permission from Morehead to have theirown personal locks on their lockers in the plant.5 Thematter came to a head when Saldana believed that somegrievances that he had placed in his locker were removedby someone without his knowledge. This matter of per-sonal locks occurred in a context of other accumulatedgrievances that Saldana felt were not being acted upon.Saldana therefore communicated the situation to a unionofficial,Massey, in the Union's district office in Gal-veston. Although Saldana testified that the district officesent a telegram tom" Phariss,an official of Respond-ent,6 this fact is not established.However, we docredit Saldana's testimony that soon afterhe commu-nicated with Massey, Morehead asked why he had senta telegram to Massey. Saldana replied that he had notsent Massey a telegram but that Massey had sent a tele-gram to Phariss. Morehead asked why. Saldana said thatitwas because he had complained to Massey about thegrievance situation.Morehead said that was "all I wantto know because Mr. Frank Phariss is on the telephoneand he wants to find out who it was [who complained toMassey]."Sometime in the summerof 1966 the Cruz incident oc-curred. Saldana, Morehead, and Cruz testified regardingthis affair.Cruz, on the occasion, was operating two spoutsthrough which grain was being propelled. He had per-formed this operation in the past. Saldana and other em-ployees had discussed this matter among themselves andthey believed that, since the job classification was spouttender, it did not, or should not, require one man tooperate two spouts. Saldana went to Cruz on this particu-lar occasion and told him to turn in a grievance abouthaving to operate two spouts. Both Saldana and Cruztestified to this fact. Saldana testified that the men hadbeen told that on such matters they were not to refuse toperform theirassignedwork but were to file a grievance.Whether Cruz, in the instant occasion, continued tooperate two spouts after Saldana told him he should filea grievance thereon is not clear, but we credit Morehead'stestimony below and it is our opinion that Cruz probablydid operate one spout after his conversation with Saldana.In any event, according to Morehead, the dockoperator7 reported to him that Cruz would operate onlyone spout. Morehead went to Cruz and asked him why hewould not operate two spouts. Cruz replied that it was onSaldana's instruction.Morehead ordered him to operatethe two spouts under pain of discharge and Cruz did so.Morehead states that he then went to Saldana and saidhe would have to discharge him because he had put him-self in a supervisory capacity. Saldana replied in sub-stance that Cruz was mistaken in what he reported Sal-dana had told him because "the men might tell me[Morehead] anything.."Morehead then, in histestimony,statesthat"we considered firing him[Saldana] and [but] we.told him we would let him goahead and work."Regarding the immediate aftermath of the Cruz in-cident we credit Saldana as contrasted with Morehead'stestimony described in the paragraph above as to what ac-tion was taken by Morehead.Saldana testified thatMorehead came to him andqueried him about telling Cruz not to operate two spouts.Saldana replied that he told Cruz to state that he wasgoing to file a grievance because of the two-spout opera-tion.Morehead then called to another employee to takeover Saldana's work and told him that he was discharged.Morehead punched out Saldana's card and requested himto accompany Morehead to the plant manager's office.Saldana, upon request, was allowed to bring the two otheremployee members of the grievance committee with him.In Strader's office Morehead informed Strader that hehad discharged Saldana and asked that the latter's time bemade out. Saldana told Strader that he was beingdischarged for telling a man to file a grievance. Stradersaid:Well, I told you people to try to work your problemsout over there. I know this is some of that petty stuffthat can be worked out over there. Go back overthere, go back to work and try to work out yourproblems.... 'Morehead then punched in Saldana's card and the latterreturned to work.8Another clash between Saldana and Morehead also oc-curred in 1966, as described by Morehead who did not re-call the month. On the occasion, there was somethingwrong with the electrical aspect of an automatic scale inthe plant.Morehead assigned a maintenance man to fixthe scale. According to Morehead, Saldana thereafter8Apparentlyeveryone at the plant,including Saldana and the em-ployees andthe other supervisors,addressedand referred to H. H. More-head as"Buddy."'Morehead testified that he could recall no such incident.5Presumably the lockers were usedby the employees to store theirstreet clothes or other personal items whilethey were at work.6 The exact title of Phariss is not shown in the record.However, he wasthe signatory for the Respondent on the union contract.7Unidentified and not a witness.9Strader did not testify. As we haveseen,Morehead's testimony as tothis post-Cruzincidentwas limited to stating that"we" considereddischarging Saldana but we did not do so. PRODUCERS GRAIN CORPORATION469"called" him, evidently on the plant intercommunicationsystem, and told him that the maintenance man shouldnot work on the scale and that Morehead would be introuble if this was done. Morehead replied that he woulddischarge the man if he did not work on the scale. As faras appears the maintenance man did follow Morehead'sorders and this was the end of the matter. Saldana's solereference, to this incident, is his testimony that he did notsay anything about there being trouble if the maintenanceman performed electrical work on the scale.The merits of the disputes or the differences of opinionin the foregoing incidents that we have been describingare not before the Examiner and we express no opinionon the merits. It is not important for our purposeswhether the employees were entitled to have their ownlocks on their lockers; or whether or not temporary em-ployees should have been paid more than they were paid;or whether a man should or should not operate twospouts; or whether electrical work on a scale should beperformed by a plant maintenance man; or whether othergrievanceswere being disposed of expeditiously orsatisfactorily;orwhether Saldana should have com-plained to the district office of the International Unionabout the way grievances were being handled at the plant.The pertinent aspect is that these various matters in-volved subjects properly cognizable under the subject ofunion activities and Saldana as president of the localunion and as a grievance committeeman was the primemover and protagonist in these union activities. More-head was the supervisor immediately involved and theimpact of all these activities was directly upon Morehead.In the light of the foregoing evidence there is littledoubt in our mind that Morehead regarded Saldana as anirritant factor in the plant. We have no basis for believingthatMorehead was determined to have no union in theplant or that he wanted no grievances whatsoever if therewas a union. But, the evidence indicates that Moreheadwould have been less than human if he did not considerthat without Saldana, Morehead would have had fewercomplaints and irritations in the discharge of his duties assuperintendent.And Saldana's activities, spilled over into an area in-volving more than simply SaldanaandMorehead. Sal-dana, on one occasion, involved the district office of theInternationalUnion regarding the handling of thegrievances in the plant. The district office evidently got intouch with higher management of Respondent and thelatter, as reported by Morehead to Saldana, asked More-head about the matter. If nothing more, and assuming thathigher management made no criticism of Morehead, thefact was that here was a local plant matter, involving theplant employees and the superintendent, that had notbeen confined to the plant but that spilled over into theInternational Union and higher management in the Com-pany. Ordinarily, the local plant supervisor is expectedto, and, it is his own conception of his function, to handlethe problems in his plant or departments. By the sametoken, a foreman expects to, and is expected to, handlematters in his department and not to involve the superin-tendent unless under unusual circumstances. The per-tinency of these observations finds some confirmation inthe attitude of Strader, the plant manager, when the Sal-dana-Morehead conflicts drew him into the picture.Strader's expressed attitude was that such disagreementsshould be worked out between them and that he hadenough to do without being drawn into such matters. Thisexpressedpositionof Strader's and the fact that, an oneoccasion, he reversed Morehead's discharge of Saldana,carried an implication, whether deserved or not, that per-haps Morehead was not handling his department and Sal-dana as well as might be expected. We repeat_ our beliefthat it is not plausible to believe that Morehead did not re-gard Saldana and his union activism as a definite irritantand a troublesome factor.This conclusion does take into consideration the factthatMorehead, although previously a superintendent inanother plant of Respondent, had no prior experience asa supervisor in dealing with a union and its plantrepresentatives. Even if Morehead had had such prior ex-perience, itis our opinion,on the evidence detailed, thatan active union protagonist such as Saldana would be re-garded as an irritant by a supervisor bearing the im-mediate impact of such union activity. Irritation orhostility toward an employee, however, are one thing and,needless to say, it does not automatically follow fromsuch a finding, that a subsequent discharge of the em-ployee is therefore clearly ascribable to such feelings. Itis our concern to ascertain the relationship between Sal-dana and Morehead in all its aspects since it is More-head's motivation in discharging Saldana on February 14,1967, that is the issue in the case.The record indicates, and our observation of all the em-ployee witnesses tends to confirm, that the majority of theemployees were Spanish speaking and evidently of Mex-ican, or, at least, Latin descent. From our observation ofJuan Saldana, and from our hearing him testify we haveno doubt that the foregoing observation is applicable tohim nowithstanding his proviciency in English. We alsobelieve that Saldana's leadership in organizing the em-ployees and his election as president and committeemanwere facilitated by the common lingual and cultural bondamong the Spanish-speaking employees. Spanish was, inour opinion, the language in which the majority of the em-ployees communicated with each other and, even amongthosepossessingsome proficiency in English, Spanishwas the tongue in which they were most at ease andfluent.Sometime in the latter part of 1966, Morehead posteda signin the plant that provided that only English was tobe used at the plant during working hours. Immediatelyafter posting thesign,Morehead took pains to call it toSaldana's attention, saying, "Saldana, I want you to readthat notice on the bulletin board." Saldana read thenotice, and, soon after, Morehead asked him if he hadread it. Saldana said he had. Moreheadsaid,"well, Iguess you know what that means." Saldana said, yes,"but we are going to do something about that sign."The following day, atnoon,Saldana gathered togethersubstantially all the employees and they went to the plantmanager's office. In the absence of Manager Strader, acommittee of three, Saldana, Ramirez, and Mendiola,went into the office and spoke to Tomlinson, Strader'sassistant. Saldana was the spokesman. He expressed theemployees' displeasure about thesign,pointing out thata majority of the men had a very limited command of En-glish and could not converse in English, but if they werecaught speaking Spanish they would be violating the newrule and would be subject to discharge. Saldana added"and besides, I think its violating our civil rights."The rule prohibiting Spanish does not concern us assuch, in either its wisdom, equity, or any civil rightsaspect thereof. However, it is embraced under the term 470DECISIONSOF NATIONALLABOR RELATIONS BOARDof "conditions of employment" as used in the Act and theprotest against it, spearheaded by Saldana,.was protectedactivity.Once more Saldana was at cross purposes withMorehead who was the one who would administer therule and who was probably its initiator and the supervisorwhose name appeared on the posted rule.9 Moreover, the.protest to Tomlinson, of which Morehead no doubtbecame aware, posed not only a union-management con-flict as had other past activities of Saldana, but, on thisoccasion, Saldana indicated an additional statutory basisof conflict, to wit, civil rights. Saldana indeed appeared tobe a troublesome irritant.Aside from the fact that on the day the rule was postedand on the following day Saldana was the man who spear-headed the opposition and once more was an irritant fac-tor, we give some thought to the reason for the rule or atleast some possible or partial explanation therefor. SinceRespondent has offered no explanation, we resort to aconsideration of some of the known circumstances.Saldana's extensive union activism throughout thisperiodhas beenshown. We have also seen that as chiefprotagonist in union protests and grievances Saldanacrossed swords with Morehead. Saldana's power basewas unquestionably his Spanish-speaking constituents inthe plant. While Saldana was truly bilingual, there is littledoubt that communication of the Spanish-speaking em-ployees among themselves and with their leader, Saldana,was primarily or extensively or wholly in Spanish. Obvi-ously, a good deal of such conversation was on many sub-jects, personal, work, social, and so forth. But certainlyone of the important subjects among the employees in theplant was their working conditions and conditions of em-ployment,including inequities or gripes,real or imagined.Many grievances had been filed and their processing andtreatment were of undoubted interest and concern to theemployees. Grievances and dissatisfactions do not bloomforthwith; there is generally a preliminary stage in whichquestions are raised about some work condition and thesequestions and discussions take place among the em-ployees, and, in this case, such matters were bruitedabout in the Spanish tongue.But discussions and gripesmay well eventuate in nothing without a knowledgableand articulate leader with whom the employees can com-municate in the language inwhich theyare most at easeand in which they can express themselves most effective-ly.Saldana, of course, was the leader, who shared a cul-tural and language community of interest with the otheremployees.It is unlikely that Saldana's awareness of conditions inthe plant upon which he based his union activities was ob-tained otherwise than through observation and communi-cation with his fellow employee, primarily in conversa-tions in Spanish. Since there is no evidence or even indi-cation that SupervisorsMorehead and Francis (orStraderorMcLaughlin)were of Spanish-Mexicanbackground or Spanish speaking, they were outside theSpanish-speaking enclave of most of the employees. Andan important part of the activity within the enclave wasSaldana'sunionactivity.While there well may have been other reasons for therule posted by Morehead, it came in the general periodwhen he was having intermittent conflicts with Saldanainvolving activities of the latter pertaining to various con-ditionsof employment in the plant as previouslydescribed hereinabove. We regard it as not an unreasona-ble conclusion that a factor in the rule was an effort todampen somewhat what Morehead may have regarded asthe semicabalistic goings-on in Spanish between the em-ployees and with their union leader in the plant on thesubject of working conditions and union activities. Somedegree of confirmation of the foregoing may be found inthe fact that, immediately after posting the notice, More-head took pains to call it to Saldana's attention as if to in-dicate that it was particularly for his edification and per-tained to his general activities.10Having considered the relationship between Saldanaand Morehead with respect to the former's unionactivi-ties,we now turn our attention to another aspect of thatrelationship.Around October 1966, on a particular day, Moreheadasked Saldana to work in the evening at the end of hisregular shift. Saldana agreed to do so. However, at theend of his shift, Saldana told Morehead that he was sickand could not work that night. Morehead agreed to ex-cuse Saldana but stipulated that Saldana was to bring adoctor's slip when he returned to work. Saldana said hewould. Morehead testified that Saldana did not look sickto him and he believed that Saldana backed out from hisprior agreement to work overtime after he ascertainedthat the particular work was not to his liking.Saldana returned to work the next day and Moreheadasked him for the doctor's receipt. Saldana said he didnot have one. Morehead reminded him of the precedingnight's stipulation. Saldana replied that it was up to More-head to prove it and that was the end of the conversation.As a result of this experience and the fact that he con-sidered that the absentee rate of the employees was high,Morehead posted a rule, on October 7, 1966, that stated:Any employee absent due to sickness will berequired to furnish a doctor's certificate.H. H. MoreheadIt is not the function of the Examiner to express anopinion as to wisdom, equity, or justification of this ruleand we do not do so. However, we do observe that by itsterms it is a strict rule." This perhaps explains More-head's admission that, as administered, it was "a prettywatered down rule."At this point, we prescind from examining the adminis-tration of the above rule, since we wish to continue ourexamination of the Morehead-Saldana relationship.9Respondent offered no evidence as to the rule eitherby way oftestimony or otherwise.Saldana's testimony concerning the circum-stances described above is uncontroverted.We note that immediatelyafter posting the rule,Morehead called it particularly to Saldana's atten-tion and the latter gave notice that the employees were not going to takethe notice lying down.Saldana protested the notice the next day. Sub-sequently,Saldana filed a charge of discrimination against Respondent,with the Equal Employment Opportunity Commission.The charge quotedthe posted sign as follows: "Only one language will be used at this plantduring hours of work and that will be English." "Posted 11/23/66, signedH. H. Morehead."19Asis apparent,we make no finding regarding the legality of the ruleunder theAct or otherwise.It was not in issue as an unfairlabor practice.However, we have considered it and thesurrounding circumstances asevidencein the case on thematter ofthe situation in theplantand Sal-dana's relationshipwithsupervision.11An individual with, for instance,a heavy cold or an upset stomach,may be doing himself, his fellow employees,and his employer a favor bynot working in such a condition,but, commonly,the services of a physi-cian are not always necessary or customarily invoked immediately forsuch physicalindispositions. PRODUCERS GRAIN CORPORATION471Morehead testified that he considered Saldana to beunreliable and untrustworthy and to have been absent toomuch. He states that he considered Saldana to be an un-satisfactory employee. Morehead asserts that the forego-ing were background considerations in his discharge ofSaldana when the latter was discharged on February 14,1967, for, according to Morehead, not bringing in a doc-tor's slip after an absence on February 13.In addition to the incident previously described, More-head related another incident as an example of the em-ployees' untrusworthiness.Morehead states that, typi-cally, Saldana would tell him one thing and, when More-head pinned that down, Saldana "would have some otherexcuse." In short, Saldana was rather too fast on his feetand evasive, mentally and explanation wise. As an exam-ple,Morehead said that if the cars were being dumped tooslowly, he would ask Saldana the reason. Saldana wouldsay there was excess paper in the cars and the paper hadto be removed before the cars were dumped. Upon in-vestigation, Morehead would find that there was no paperin the cars. When confronted with this fact, Saldanawould then, according to Morehead, come up withanother excuse or explanation.As to absenteeism, Morehead testified that in 1966 theemployee absentee rate was 6.63 percent. Saldana's ratewas the highest, being 31.56. In January through Februa-ry 13, 1967, the general employee absentee rate was 7.70percent. Saldana's rate was 26.67 percent; another em-ployee's rate was 33.33 percent, and there was alsoanother employee with a rate of 20 percent.Saldana testified credibly that in early 1966 he had anindustrial accident on the job, having caught his leg andfallen into a hole. He was hospitalized for nearly 2 weeksand was absent, from work as a result for over a month.He was hospitalized in August 1966 because of a severetonsil infection. Later, his doctor ordered rest in prepara-tion for an operation. A tonsillectomy was performed inSeptember 1966 and he was under medical care in thepostoperation period for over a week, plus an additionalrecuperative period.Dr.Cameron, Saldana's doctor,testified regarding the operation and the treatement of thepatient. The doctor stated that Saldana was prone to runa fever upon the advent of any infection. Saldana alsotestified that he had an army disability as the result ofhaving his feet frozen in Korea and that his feet troubledhim from time to time. In January 1967, Saldana's wifehad a serious operation and Morehead gave him time offto be with his wife, saying that there were no ships or box-cars to be unloaded at the time.Morehead's testimony, as given, whether designedly ornot, simply conveyed the impression that Saldana was ab-sent excessively, with the implication that the employeewas an irresponsible "goof off." Saldana's testimonysheds a different light on the situation. 12However, the fact is that Saldana was absent a gooddeal whatever the justification and an employer couldhold such facts against an employee. But we perceiveconsiderable cogency in the General Counsel's conten-tion that the absenteeism as a factor in the discharge wasmore in the nature of an afterthought than a viable ele-ment in the discharge. Neither Morehead nor any othersupervisor had admonished Saldana about his absencesor stated that the absences could not be tolerated. The ex-tent of Morehead's comments to Saldana had been, asMorehead testified, that he had told Saldana that when hewas absent, it involved having to get someone to take hisplace. This was undoubtedly true but the comment wassurelynot an admonishment of possible discharge.Moreover, when he discharged Saldana, Morehead ad-mittedly made no mention, when asked for the reason forthe discharge, of absenteeism or untrustworthiness. Thereason stated was that Saldana had been absent onFebruary 13 and had not brought a doctor's slip onFebruary 14 as required by the company rule, aforemen-tioned. Further, when the instant charge was under in-vestigation by the Board, Morehead, again, admits thatthe sole reason he gave for the discharge was the absenceon February 13 without subsequent production of a doc-tor's slip. There was no mention of the past absenteeismor unreliability or untrustworthiness as factors in thedischarge. 13THE DISCHARGE OF SALDANAFebruary 13 was a Monday. Saldana testified that hehad a high fever and diarrhea on the preceding Saturday.He telephoned his doctor, Ralph H. Cameron, M.D., onMonday and discussed his condition with him. Uponbeing asked, Saldana told his doctor that he had been tak-ing Pepto-Bismol and, although his condition was im-proved, he felt weak. The doctor advised him to continuethe Pepto-Bismol and, if he did not feel better on the fol-lowingmorning, to come to the doctor's office.14Saldana's wife admittedly telephoned Morehead at theplant on the morning of February 13 and reported thather husband was ill and would not be at work. Moreheadthanked her for calling.On Tuesday, February 14, Saldana reported for workbefore8a.m., the starting time.He states thatMcLaughlin, a fellow union committeeman, called himaside and told him that he had a call from the union attor-ney,Miller, who had been trying to contact Saldana tocome to Miller's office to sign the civil rights discrimina-tion charge against Respondent.15 At this point, accord-ing to Saldana, Mendiola, the other union committeeman,motioned to Saldana and the latter observed Morehead12As an hourly paid employee, Saldana, of course,was not paid whenhe did not work This, plus his medical expenses, was certainly no incen-tive for, unnecessary absence.13No employee had ever been discharged by Morehead for absentee-ism, including an employee with a higher absenteeism record than Saldanain 1967 and who also had had a substantially high rate in 1966. No ex-tenuating circumstances appear in the record regarding the tolerated ab-senteeism of this other employee.14 Saldana had testified that he telephoned the doctor on Saturday andtold him he"had been sick over the weekend."The Saturday reference isobviouslyan error since the content of the conversation,that Saldana toldthe doctor that he"had been sick over the weekend"fixes the conversa-tion as having takenplaceafterthe weekend.Any doubtas to the time ofthe telephone conversation is dispelledby the testimony of Dr Cameronwho testified, unequivocally,that his conversation with Saldana on thetelephonetookplace on Monday,February 13. Dr. Cameron,moreover,corroborates Saldana as tothe substanceof their conversation. In theExaminer's opinion, the doctor was the sole disinterested witness in theentire caseand his testimonyis creditedAs will appearat a later point,ft, Examinerregards thedoctor's testimony as of crucial importance.15The charge dealt with the noticebanning the speaking of Spanish.Saldana, of course,had not beenat work the day beforeand he had notelephone at his homebut had recourse to either a public ora neighbor'stelephone to make calls. 472DECISIONSOF NATIONALLABOR RELATIONS BOARDstanding at the door,assertedly,"listening."16Saldanaand McLaughlin then ceased their conversation and Sal-dana went over and punched in his timecard. Francis saidthat they would.be dumping cars that day so Saldana gotthe key to the control room from the office and went tothe control room and started working.According to Saldana, he had been at work somewhatless than an hour when Francis came to him and said,"Since we made Gilbert go after, all the way to Robstownafter a doctor's excuse, I think it's only fair that ... weask you for one, too."" Saldana replied that he did notsee a doctor and that was why he had not brought in anote from the doctor. He said, however, that he had con-sulted the doctor by telephone and the doctor "knowsthat I was sick." Saldana said that, "if you all are going torequire me to bring a doctor's excuse, I will be more thanglad to get you one." At that point, a breakdown occurredin the car dump and Saldana called Morehead on the in-tercom to report the breakdown and to ask that a main-tenance man be sent to make the repair. Francis had leftand was not present during the Saldana-Morehead con-versation. The maintenance man arrived and started therepair work. A few minutes later employee Benavides ap-peared and told Saldana that Morehead wanted him in theoffice and Benavides was to take Saldana's place.Saldana went to the office. In addition to Morehead,there were several men in the office who were discussingthe repair of a pipeline. When Morehead saw Saldana hehanded him a check marked "Final Check." Because ofthe presence of the other men, Saldana stood aside andwaited for them to leave. When the men left, Saldanaasked Morehead what the check was for. Morehead said,"well, you have been terminated." Saldana asked for thereason, and Morehead stated, "I am firing you becauseyou didn't get adoctor's slip andyou know you broke acompany rule [by not furnishing a doctor's slip]."18Saldana said that he had offered to bring a doctor's cer-tificate and he said "give me a chance to go get a doctor'sslip; Iwill go over there and get you a doctor's slip." Theemployee said, although he did not see the doctor, thedoctor "knows I was sick because I called him." More-head repeated that Saldana had broken a company rule"and that is the reason we are letting you go."19Saldana then left the plant and went to his doctor's of-fice in Robstown.20 He explained his predicament to Dr.Cameron. The doctor took one of his prescription blankson which was printed hisname,address, and telephonenumber and wrote in longhand:FOR [Printed]: Juan Saldana Jr., 2/14/67[Longhand]This is to certify the above was ill and unable to work2/13/67 [Longhand]R. H. Cameron M. D. [Signature]At the hearing, both Saldana and Dr. Cameron identifiedthe above document.21Saldana states that he then went to "my lawyer's of-fice" in Corpus Christi22 and telephoned Morehead at theplant. Saldana told Morehead that he had gone to Rob-stown and had secured a doctor's note; he asked More-head if he wanted to see the note. Morehead said that hewould not accept a doctor's note "any more."Employee Canales was called as a witness by theGeneral Counsel. The latter suggested that the witnesswould be more "comfortable" speaking in Spanish ratherthan in English. The Examiner, in English, asked Canaleswhether he would be ateasespeaking in English and thewitness answered, in English, that he would prefer tospeak in Spanish. The official interpreter was thereafterused. The witness, however, in the early stages of his examinationanswered several questions in good Englishrather than iq Spanish. On cross-examination Canalestestified that he understood English "well."23 The Ex-aminer believes that Canales had a good comprehensionof English and that he spoke English and, in retrospect,that his entire examination probably could have been con-ducted in English.Canales testified that he had worked at the plant a totalof 4-1/2 years. He was the pitman on the car dump, theoperation on which Saldana was engaged on the morningof his discharge. Canales testified that on February 14,between 8:15 and 9 a.m., Francis came to Saldana andsaid that Saldana would have to furnish an excuse fromthe doctor since this had been required of GilbertRodriguez when he was absent. Saldana, according toCanales, replied that, although he had not seen the doc-tor, he had called him. The car dump then broke downand Canales heard Saldana call Morehead on the inter-com. Canales states that he heard Saldana tell Moreheadthat Francis had just been there and asked Saldana for adoctor's note.The next thing Canales heard Saldana saywas, "if he wanted me...." and, at that point, Canaleswent outside to the car dump and heard no more of theconversation.2419 In their testimony,Morehead and Francis say nothingabout thisaspect of reference to the civil rights charge.As weshall see,Francistestified that when Saldana reported forwork heasked himfor adoctor'sslip.Francis also testified as to Saldana's answer.Morehead testified thathe was present and overheard the conversation between Francis and Sal-dana.Both Morehead and Francis testified that Mendiola was in thevicinitybutmake no reference to McLaughlin.NeitherMendiola,McLaughlin,or Miller testified at the hearing.11Gilbert Rodriguez,an employee,had been absent on a day about 2months before February14, 1967.When Rodriguez returned to the planthe was told that he would not be permitted to resume work until hebrought a doctor's certificate.Rodriguez,then went to Saldana, who wasat work,and reported the situation to him.Saldana advised Rodriguez toget the doctor's certificate.Rodriguez returned to Robstown,a nearbycommunity where the doctor and he lived, and subsequently returned withthe doctor's note and was allowed to go to work.11That thereason given by Morehead to Saldana as thereason for thelatter's discharge was as stated above is about the only aspect of thedischarge upon which Saldana, Morehead, and Francis agree. Thus,Morehead testified,"I told him I was firing him because he did not bringin a doctor's slip."19The discharge occurred at approximately 9:30 a.m., February 14.20As indicated, Robstownis in the generalCorpus Christi area. A,telephone call from the Corpus Christi plant to Robstown costs 20 cents,which is some indication of the distance.21G.C. Exh. 5.22We believe that the reference is to the office of attorney Miller whowas at that time the Union's attorney.22The relevancy of the .foregoing is that Canales testified to havingheard certain conversations between Salda na and Francis and Saldanaand Morehead, which werein English.24 Saldana testified that the only subject of conversation between him-self and Morehead on the intercom was the matter of the breakdown of thedump. PRODUCERS GRAIN CORPORATION473Morehead and Francis gave a different version of thedischarge circumstances. When Saldana came to work onthe 14th, Francis states that he asked him if he had a doc-tor's note. Saldana said no, but he had been to a doctor.Francis then lined up the work and made no further com-ment to Saldana. Morehead testified that he was standingnearby and heard the above conversation as described byFrancis. Later, when Francis was in the office, Moreheadtold him to ask Saldana for the name of the doctor so that"we can call the doctor and verify it" and save Saldana atrip back to the doctor for a note. Francis then went to thecar dump area where Saldana was at work and asked himfor the name of the doctor so he could be called on thetelephone to verify Saldana's statement. According toFrancis, Saldana said, at that point, "no, he had not beento the doctor" and that was all. Francis then headed backto the office.Meanwhile, according to Morehead, Sal-dana called him and reported about the car dump break-down. Saldana further said, "Bill Francis was down hereand asked for the doctor's name so you all could call him;there's no doctor's name because I did not go to the doc-tor."Saldana then changed the subject and starteddiscussing a matter relating to dumping the freight cars.Upon Francis' return to the office he reported to More-head that Saldana said he had not been to a doctor andtherefore there was no doctor to call. Morehead said thathe had just talked to Saldana on the intercom and Saldanahad told him the same thing. Morehead states that he thentalked to Strader and Tomlinson and Attorney Johnson.It was determined to discharge Saldana.25Morehead, continuing his version, had Saldana broughtto his office for his final check. Morehead told Saldana hewould have to discharge him. When asked the reason,Morehead said "because he did not bring a doctor's slip."Saldana said that other employees did not have to have adoctor's slip and he did not see why he should. Saldanathen left.Morehead states and Francis affirms that thelatter was also present. Francis corroborates Morehead.Both witnesses state that at no time on that morning didSaldana mention that he had telephoned a doctor when illor offer to secure a note from a doctor.Later, according to Morehead, around 1 p.m. on thatday, February 14, Saldana telephoned him and "He toldme he had forgot," that he "had called the doctor and henow had a certificate" and "he wanted to know if I wouldaccept it and I told him, no."Relative to the sharp credibility conflict, Respondentpoints to certain ancillary evidentiary matters and thesehave received the Examiner's careful attention.In an affidavit given to the Board agent investigatingthe instant charge, Saldana states that on February 13 he"went to see my doctor, Dr. Cameron...." Saldanatestified that he did not make the foregoing statement butthat he was misunderstood by the reporter or the Boardagent during his interview and had called the inaccuracyto the attention of the Board agent. Under all the circum-stances, the explanation of Saldana impresses the Ex-aminer as possible but less than convincing. Respondentalsopointsout that under the contract grievanceprocedure the union attorney, Miller, filed an appeal fromSaldana's discharge with Plant Manager Strader. Saldanawas aware of the matter. Miller's appeal, dated February15, 1967, states that Saldana was ill on February 11, 12,13 and that the latter's wife so notified Morehead on the13th.No mention is made of any contact between Sal-dana and a doctor during the illness. This omission hasreceived our attention but we do not regard it as diaposi-tive in itself. Finally, Respondent has focused attentionto the charge filed with the Equal Employment Opportu-nityCommission by Saldana regarding the companynotice forbidding employees to converse in Spanish. The idate on the charge and the jurat thereon by a notarypublic (Miller, theunionattorney,was the notary) isFebruary 13, 1967. In its brief, Respondent comments,"This was the day when Mr. Saldana claims he was sickand unable to go to work." Saldana testified that thecharge was prepared on the 13th but that because of hisillnesshe did not actually sign until the 14th.26 We notethat the charge and the jurat, including the dates, weretypewritten, except, of course, for Saldana's and the no-tary's signatures. It is possible and not inherently im-plausible that the attorney (and notary) had the documenttyped on the 13th expecting Saldana tosignthat day anddid not change the date to the 14th, since, at the time,there was no significance as to whether the charge wassigned and sworn to on the 13th or on the 14th. However,the matter has certainly received our consideration on thequestion of Saldana's credibility.27In resolving the credibility conflict relating to theevents surrounding the discharge on February 14, theExaminer regards the testimony of Dr. Cameron as ofcritical importance. This view is not premised on any be-lief that a physician isper sea disinterested and crediblewitness. However, in the instant case, we regard the doc-tor, a general practitioner in the area, as the sole disin-terested witness as between the General Counsel's andthe Respondent's witnesses and he impressed us as acredible witness.Dr. Cameron testified that Saldana did telephone himon February 13 and discussedhis illnessover theweekend, including the fact that at the time of the call Sal-dana said that he was still weak but was feeling better.The symptoms and medication were also discussed, ac-cording to the doctor, and he advised Saldana that if he25Morehead did not testify as to what he told his superiors and the com-pany attorney. Nor did any of these individuals testify.26A we have seen, Saldana had testified that on the 14th, McLaughlinhad told him that Miller had been trying to reach him and that Miller hadthe charge ready for Saldana's signature. There is no corroboration fromeither Miller or McLaughlin who were not called as witnesses.27 Since the Respondent, when it discharged Saldana, was admittedlyunaware of the date on the charge,this factor was not an element in thedischarge.The relevancy of the date and Saldana's explanation is withrespect to the credibility of the witness generally. As to the fact that onMarch 22, Saldana filed another charge with the Equal Employment Op-portunity Commission stating that he had been discharged because he hadfiled a charge of discrimination with the Commission against Respondent,we note that the charge with the Board had been filed on February 27,1967.We do not regard the charge filed with the two agencies as mutuallyinconsistent.Moreover the Company's rule against speaking Spanishwhile at work,which was the basisof the EEOCcharge,also was a condi-tion of employment and a protest on that score was cognizable as pro-tected activity under the NLRA As noted previously, Saldana testifiedthatMorehead was standing in the door listening on February 14 whenMcLaughlin told Saldana that Miller had the civil rights charge ready forSaldana's signature.Morehead testified that he was present when Saldanacame to work that morning and Morehead testified to hearing the conver-sation between Francis and Saldana at the time. Morehead neither af-firmed nor denied hearing any conversation between Saldana andMcLaughlin. 474DECISIONSOF NATIONAL LABOR RELATIONS BOARDdid not feel better he should come to the doctor's officethe next day. Further, on February 14, Dr. Camerontestified that he wrote out the certificate for Saldana'28stating that Saldana was ill and unable to work on Februa-ry 13. The doctor stated that he wrote the certificatebecause he knew Saldana as a patient over a period oftime and considered him reliable and believable regardingthe subject matter of their February 13 conversation con-cerning the patient's illness.The fact that Saldana, on February 13, telephoned thedoctor and consulted him regarding his illness cor-roborates Saldana's testimony and is consistent with hisversion of the events on February 14 when he wasdischarged.The Examiner is not persuaded that thecredited Saldana-Dr. Cameron telephone consultation onFebruary 13 is reasonably reconcilablewith thetestimony of Morehead and Francis despite the carefulscrutiny that the entire evidentiary picture required ofSaldana's testimony concerning the events of the 14th.Elsewhere in the record, Morehead testified, in effect,that Saldana was a glib and articulate individual, who,when he was pinned down on some excuse,always cameup with another explanation. This and other evidence inthe record and our observation of Saldana as a witnessconfirm our own impression that from the standpoint ofmentalagility,articulateness,resourcefulness,andgeneral capability in day-to-day supervisor and employeerelations,Saldana was well above the average employeein the plant. These qualities were no doubt factors in hisrole as organizerof the Unionin the plant and his electionby his fellow employees as president of the local union,member of the negotiation and grievance committee, andsole signatory in the original contract with Respondent onbehalf of the local union.Despite the foregoing characteristics,Respondent'switnesses'testimony is that on February 14, when Sal-dana was asked for the name of the doctor that he asser-tedly said he had visited, Saldana said nothing more thanthat he not only did not have a doctor's certificate but hadnot been to a doctor and there was no doctor to telephone(asMorehead and Francis allegedly proposed to do), re-garding Saldana's claimed illness.In short, the resource-ful and articulate Saldana offered nothing but a completeblank regarding his claimed illness. At no time prior to hisdischarge on the 14th or at the time of his discharge, didSaldana, according to Respondent'switnesses,mentionhis telephonic consultation with Dr. Cameron on the 13thor otherwise.We find the foregoing picture incomprehensible in thelight of our appraisal of Saldana,aforestated, and in thelight of the fact that on February 13 Saldana did consultDr. Cameron. Even an employeepossessingthe lowestcerebration and limited ability to articulate, in ouropinion,when being pressed,as was Saldana,for somemedical verification for his claimed illness, would cer-tainly mention that he had in fact consulted a named doc-tor and had received medical advice from the physicianon February 13, instead of simply stating that he had nomedical certificate, had not seen a doctor, and that therewas no doctor involved who could be called for verifica-tion of theillness.It also seems reasonable to believethat, since Saldana at the time was fully aware of theRodriguez incident, previously described, and had beena participant therein, and was reminded of the Rodriguezmatter by Francis on February 14, Saldana would notonly have mentioned his consultation with Dr. Cameronbut would have offered, as he testified, to secure a notefrom the doctor verifying the consultation, as Rodriguezhad done when so advised by Saldana and as requestedby Respondent.The soundness of the foregoing observations, followingfrom the premise that Saldana did in fact consult Dr.Cameron on February 13, is so compelling that we havegiven the utmost attention to our factual finding thatestablished the premise.The prime implication ofRespondent's version of events on the 14th although notstated in so many words, is that the doctor was not tellingthe truth when he testified unequivocally regarding thetelephone consultation with Saldana on February 13.Thus, it is our opinion that by implication, at least,Respondent is saying that the reason that Saldana, on the14th, neither asserted that he had called the doctor on the13th or any other time and did not tell the Company thename of the doctor so that the Company could telephonethe latter for verification of the illness, was because Sal-dana had neither seen nor talked to a doctor. If such wasnot the fact, the implication is that Saldana would havesurely mentioned that he had consulted Dr. Cameron andwould have furnished the Respondent his name to call.Further affirmation that Respondent's version of eventsimpliedly attacks Dr. Cameron's credibility is found inthe focus placed by Respondent on the fact that thecharge filed with the EEOC by Saldana was datedFebruary 13. Respondent's brief notes that "This was theday when Saldana claims he was sick," the implicationbeing that Saldana was not sick and had no discussionwith the doctor regarding sickness on that day as hadbeen testified to by the doctor and Saldana. Finally, theimplication of Morehead's testimony that it was not untilafter his discharge, about 1 p.m., that Saldana advisedhim that he had forgotten that he had previously con-sulted his doctor and now had a certificate of hisillness,is that the entire business of any contact between Saldanaand his doctor wasex post factoand a contrived af-terthought on the part of Saldana, with the connivance ofDr. Cameron.Despite serious consideration of Dr. Cameron's credi-bility, the Examiner is not persuaded that he should notbe credited and we do credit his testimony. We find Sal-dana's testimony essentially consistent with, and cor-roborated crucially by, that of the doctor and we creditSaldana in that we believe that he did state to his super-visor that he had consulted his doctor by telephone onFebruary 13 and that he offered, prior to his discharge, tosecure a doctor's certificate.The factual situation, therefore, is that on February 14,despite Saldana's wife call to Respondent, on the morningof the 13th, that her husband was ill and unable to cometo work, and Saldana's statement to Respondent on the14th, prior to his discharge, that he had consulted his doc-tor on the telephone regarding his illness and wouldsecure a doctor's certificate in verification thereof,Respondent discharged Saldana. And the reason given toSaldana for the discharge at the time was admittedly andsolely "because he did not bring in a doctor's slip."Further, and again admittedly, at least as to the offer topresent, Respondent, a few hours after the discharge,28G.C. Exh. 5. PRODUCERSGRAIN CORPORATION475refused to consider or to allow Saldana to present a doc-tor's certificate, dated February 14, attesting to his illnesson February 13.The alleged proximate and precipitating cause of thedischarge was as stated at the time, the fact that after anabsence on February 13, Saldana, prior to his dischargeon the 14th, did not have a doctor's certificate on Februa-ry 14.As we have seen, a company rule stated that an em-ployee "absent due to illness will be required to furnish adoctor's certificate." It is apparent that, in one sense,Respondent applied this rule strictly to Saldana, but, inanothersense,itapplied the rule beyond its own terms.nothing to the effect that the employee must have visitedthe doctor or must have been visited by a doctor. Nothingis specified as to the content of the certificate. Nor doesthe rule specify when the certificate must be furnished orthat it may not be furnished after the employee's return towork. Quite apparently, therefore,in ignoringSaldana'soffer to get a certificate verifying that he had talked withhis doctor on February 13, and in refusing to look at thecertificate after Saldana had informed Morehead at 1 p.m.on February 14 that he had the certificate, Respondentwas doing a good deal more than giving a literal in-terpretation to its rule. Respondent was, in fact, not ap-plying its rule according to the letter of the rule but wasapparently imposing additional requirements and wasignoring Saldana's offer to comply with the rule as writ-ten.The evidence indicates that in instances involving em-ployees, other than Saldana, Respondent had been highlyflexible in its administration of the rule. Morehead ad-mitted that it was a "pretty watered down rule."Customarily,Respondent would accept from an em-ployee, as a compliance with the rule, either a doctor'scertificate; an appointment card showing a scheduled ap-pointment with a doctor; a receipt of payment from a doc-tor;or some other "proof" ("some kind of proof' inMorehead's words).Accepting an appointment card showing a scheduledappointment with a doctor as proof ofillnessis certainlya mild standard of compliance with Respondent's rule.Obviously the appointment is no proof that the appoint-ment was kept or that it was not postponed or canceled.A dated written receipt from a doctor, showing that a pa-tient paid the doctor $6, establishes little more than thaton a particular date the money was paid - possibly on ac-count or otherwise.29While Respondent's very flexible standards of com-pliance with its rule are its prerogative, there is a contrastbetween such standards and Respondent's failure andrefusal to allow Saldana to secure a doctor's certificatewhen he offered to do so on February 14 or to considersuch a certificate when the employee did secure it onFebruary 14.Other evidence in the record also illustrates the lessthan rigid administration of the company rule regardingabsence due to illness and the furnishing of a doctor's cer-tificate.Employee Canales was working on Saturday af-ternoon in January 1967. He informed Morehead that hewas not feeling well as the result of something he ate at_noon.He was allowed to leave. On Monday Canalesreturned to work without being asked for a doctor's cer-tificate.Employee Cruz was off sick one morning. Heconsulted a Dr. Gibson by telephone. He returned towork that afternoon and Morehead asked if he had a doc-tor's certificate. Cruz said, no, but evidently mentionedthat he had consulted Dr. Gibson in Robstown. More-head asked Cruz if he wanted togo andget a certificate ordid he want the Company to telephone the doctor aCCruz' expense. Cruze opted for the latter and was - al-lowed to work. Francis testified that he thereafter tried-twice to reach the doctor on the telephone but was unsuc-cessful and he abandoned the effort. This was the end ofthe entire incident. Emplcvee Rodriguez, in 1967, was -absent on several occasions because of illness. On oneoccasion, upon his return, he was asked for a doctor's cer-tificate.He produced a receipt of payment and this was -accepted.On anotheroccasion,apparently,upon hisreturn, nothing was asked for. There was also the occa-sionwhen he was not permitted to return until he -produced a doctor's certificate. Rodriguez was allowed,however, to return to his doctor and subsequently, whenhe returned with the certificate, he resumed his job. Onine occasion, employee McLaughlin was supposed towork from 6 p.m. to 10 p.m.-and 11 p.m. to 3 a.m. Hetelephoned the plant shortly before 6 p.m. and said he wasill.Francis prevailed upon him to come in at 11 p.m. andMcLaughlin worked from 11 to 3. McLaughlin was notrequired to produce a doctor's certificate because, ac-cording to Morehead, he could see that McLaughlin wassick when he did report for work at I 1 p.m.-Notwithstanding the somewhat spotty administrationof the rule requiring a doctor's certificate, there would belittle room for scrutinization if Respondent had refused toallow Saldana to work or to continue to work on Februa-ry 14 until he returned with a doctor's certificate.Moreover, aside from the fact that Respondent couldhave imposed this requirement on Saldana, as it had donein the case of Rodriguez earlier, it further appears thatSaldana had expressed a willingness to secure a cer-tificate if that was what Respondent was requiring of him.Respondent ignored these possibilities and even refusedto consider the certificate that Saldana did in fact obtainand offer on February 14.The evidence persuades us that Respondent chose torid itself of Saldana on the basis of a rigid, disparate, andsuperliteral application of a rule, imprecise by its -termsand by the history of its administration. And Respondenttold Saldana that the reason for his discharge was simplybecause he had not brought in a doctor's certificate. Forreasons previously stated, we do not believe that Sal-dana's past absenteeism was a reason for his discharge.Basically, the evidence warrants the conclusion, in ouropinion, that a history of friction between Saldana, an ac-tive leader of the local union in the plant, and Morehead,made Saldana's continuance as an employee undesirabletoMorehead. We believe that Morehead did regard Sal-dana as an employee that he would prefer not to have inhis plant and that he believed that the plant would bebetter off without Saldana. The friction between the twoss Such a printed receipt,G C. Exh. 8, shows the printed name of theunder appropriate printed headings, aforedescribed,shows that ondoctor, "R.V. St. Johns, M.D.," address, and telephone. The words,February 4, 1967, Gilbert Rodriguez paid $6 and under the printed doe-"Received of' and "For professional services"and "This Payment"aretor's name and next to"By" are the initials "R. W." in longhand.The im-printed,as is the word"By" at the bottom.The longhand on the receipttials probably being those of a receptionist or nurse in the doctor's office. 476DECISIONSOF NATIONALLABOR RELATIONS BOARDmen was predominantly in a context of Saldana's unionactivities, including the aspect of those union activitiespertaining to conditions of employment in which Saldanaalso invoked civil rights facets. In this overall context ofSaldana'sunionactivities therewas intermixed, in alesser degree, friction on a man-to-man basis, as, for in-stance, the prior occasion when Saldana had told More-head to prove that Saldana had promised to do somethingwhen Saldana later failed to abide by his promise. Suchmatters admittedly left a bad taste in Morehead regardingSaldana and was part of the amalgam of ill will betweenthem. The discharge was the result of seizing upon the oc-casion presented by the events of February 14 and thereason given, in the light of all the circumstances, thatSaldana had failed to present a doctor's certificate, waspretextuous. We find the discharge to have been in viola-tion of Section 8(a)(1) and (3) of the Act.ADDENDUMIn its brief, Respondent contends ably that Saldana'sdischarge was not due to his union activity. It is thenstated that the propriety of the discharge should properlybe determined by an arbitrator under the ' contract-grievance procedure.If this matter was one of original impression, it wouldbe the Examiner's opinionthat the propriety of Saldana'sdischarge,assertedly because of 1 day's absence andfailure to have a doctor's certificate, was eminently anissueto be processed through the grievance-arbitrationprocedure of the contract. A grievance was in fact filedand processed up to, andincluding, the appointment of anarbitrator on March 25, 1967. The Union canceled thearbitration on May 8, 1967, explainingthat when it hadfiled its demand for arbitration, it had also filed a chargewith theBoard regardingthe same subject and it wasthereforecancelingthe arbitration because it had "justlearned" that the Board would proceed;on the case.30The purpose and policy of the Act, as the Examiner un-derstands it, and the purpose of the panoply of its electionprocedure and proscriptionsagainstinterference and dis-crimination and the requirement of good-faith bargainingis toencourage"the practice and procedure of collectivebargaining" so that, when a labor organization is freelyselected by the employees, it may negotiate with the em-ployer a contract or charter to govern the parties theretoin their exercise of industrial democracy.31 Congress, in'the Act, has declared "that it is the policy of the UnitedStates" that industrial peace and the general welfare canbest be secured through collective bargaining and en-couragingemployers and employees "to reach and main-tain agreements... and to make all reasonable efforts tosettle their differences by mutual agreement ... or bysuch methods as may be provided for in any applicableagreement for the settlement of disputes."33 The optimumresult to be expected through the Act and its machineryand optimum effectuation of the Act's policy is a mutuallyagreed-upon contract, with a grievance and arbitrationprovision and a no-strike clause. Thus, as stated by theSupreme Court, "Complete effectuation of the federalpolicy is achieved when the agreement contains both anarbitration provision for all unresolved grievances and anabsolute prohibition of strikes, the arbitration agreementbeing the `quid pro quo' for the agreement not tostrike. . . ."33The foregoing principles, in our opinion, are unam-biguous. Equally clear and sound is an even older andwell-established principle of law that parties who enterthe enclave of an organization and of an organizationalrelationship and erect and subscribe to a charter or agree-ment for the internal administration of their relationshipshould first exhaust their internal administrative remediesbefore resorting to an outside tribunal.In the instant case, if it was the Examiner's function toissue policy decisions, he would have adopted the posi-tion that no complaint should issue until the Union hadexhausted its contractual administrative remedy byresorting to arbitration. The complaint having issued, itwould be our proposed position that the Board not adju-dicate the matter until the arbitration process of the con-tract had been utilized. At such time as an arbitrationaward issued,.we would apply theSpielbergcase stan-dards,supra,and also theRaytheonprinciple.34If the foregoing policy was adopted, in such cases, thekey point thereafter would be at the precomplaint stage,an area where it is well established that the refusal toissue a complaint is an exercise of discretion unreviewa-ble by the courts.35 In fact, of course, the advocated pol-icy is less than an absolute refusal to issue a complaintsince it contemplates merely that the parties first exhausttheircontractualgrievance-arbitrationprocedure.Thereafter, depending upon the fairness and adequacy ofthe arbitral hearing, a complaint would, or would not,issue in accordance withSpielbergandRaytheonstandards.It is obvious of course that it is a violation of the Act todiscriminate against an employee because of his union ac-tivities.Equally clear is the Board's power to act in suchcircumstances notwithstanding the existence of othermeans of adjustment or prevention.36 Butthe issue is notpower but discretion and policy. Thus, in theSpielbergcase the complaint alleged a discriminatory refusal toreinstate certain strikers because of their union activity.80Notwithstanding that the General Counsel was willing to proceed,there is little doubt in our mind that the Union could nevertheless havewithdrawn its charge before the Board and proceeded to arbitration. It isalso apparent that the Union would have proceeded to arbitration if theBoard had not asserted initial jurisdiction. If the Union proceeded to ar-bitration but refused to withdraw its charge with the Board, it is likely thatthe General Counsel would have suspended further action pending theresult of the arbitration.If the latter was found to meet the requirementsofSpielberg (Spielberg Manufacturing Company,112 NLRB 1080), theGeneral Counselthen,presumably, would have refused to issue a com-plaint.91 Section1,NLRA.32 Section 201(a) and(b),NLRA.33United Steelworkersof America v. Warrior & GulfNavigation Co.,363 U.S. 574, 578. And,as further statedby the Court, "The collectiveagreement covers the whole employment relationship.It calls into beinga new common law-the common law of a particular industry or of a par-ticular plant" and the arbitration procedure of the contract is an essentialelement of evoking the common law of the plant since it"is part and parcelof the collective bargaining process itself."(/demat579 and 578.)34RaytheonCompany,140 NLRB 883.11Carl Jacobsen v. N.L.R.B.,120 F.2d 96 (C.A.2); Lewis Food Com-pany v. N.L.R.B.,357 U.S.10, 15-16;ContractorsAssociation ofPhiladelphiav.N.L.R.B.,295 F.2d 526 (C.A._ 3), cert.denied 369 U.S.813 and cases cited.36 Section10(a) of the Act. PRODUCERS GRAIN CORPORATIONIf proved, such conduct would be a violation of the Act.37The Board dismissed the complaint since it accorded fullfaith and credit to the arbitration process and award.We do not believe that the Board's policy of deferenceto the arbitration process in appropriate circumstances is,or should be, based upon a principle of estoppel against aprivate party who, having participated in arbitration of aclaim,will then-- find that the Board considers Turnestopped from having the Board litigate and adjudicatewhat otherwise is or might be an unfair labor practice.The Board's recognition of the arbitration procedure-)stems from the view that it is part of the collective-bar-gaining process and voluntarily erected by the partiesthemselves as the method for achieving industrial peaceand stability and developing the common law of theplant.38Accordingly, we perceiveno sound reasonwhy thisprinciple shouldnot be equally applicable when agrievance arbitration procedure exists by voluntary con-tractual agreement, irrespective of whether the arbitra-tion has or has not taken place. The principle dictates, webelieve, that, in the latter situation, the Board shouldrequire resort to the arbitration process and exhaustion ofthat remedy, before considering the matter in the light oftheSpielbergstandards. It scarcely encourages or effec-tuates the cited Federal policy regarding contractual ar-bitration to permit bypassing the arbitral process andlodging the matter with the Board.39 Infact, by coun-tenancing such bypassing, the Board is, in effect, makinga Federal policy subject to the unilateral determination ofone party to a contract.Finally, the Examiner can not be unmindful of the manySection 8(a)(5) cases, involving protracted and agonizing,and often bitter, contract negotiations in which a unionwas seeking a grievance arbitration provision and the em-ployer was refusing or grudgingly conceding that hewould agree to a grievance clause with the final step ofappeal being the company president. It is therefore dif-ficult for us not to place great emphasis on the achieve-ment of a union and employer who have agreed to agrievance third party arbitration contract. Encouragingand permitting the bypassing of such an arbitral process,in our opinion, is not only frustrating Federal policy buttends to confine our industrial democracy to perpetualimmaturity.4039The Trial Examiner, in fact, found a violation. The employer assertedthat its action was due to acts of misconduct by the individuals in thecourse of the stake.31 "If complete effectuation of the Federal policy [favoring and en-couraging arbitration] is to be achieved, we firmly believe that the Board,which is entrusted with the administration of one of the many facets of na-tional labor policy, should give hospitable acceptance to the arbitralprocess as`part and parcel of the collective bargaining process itself.'[United Steelworkers ofAmerica v. Warriors & Gulf Navigation Co,363U.S. 574, 678] and voluntarily withhold its undoubted authority to adju-dicate alleged unfair labor practices charges involving the same subjectmatter,unless it clearly appears that the arbitration proceedings weretainted by fraud, collusion, unfairness, or procedural irregularities or thatthe award was clearly repugnant to the purposes and policies of the Act."International Harvester Co., Indianapolis Works,138 NLRB 923, 927,enfd.subnom.Ramsey v. N.L.R.B.,327 F 2d 784 (C.A. 7). The SupremeCourt has approved the Board's policy of refusing to exercise its jurisdic-tion over unfair labor practices"where,in its judgment federal labor pol-icy would best be served by leaving the parties to other processes of thelaw."Smith v. Evening News Association,371 U.S. 195, 198, fn 639 The policy advocated, while of general application, could and should,CONCLUSIONS OF LAW477Respondent,by discharging employee Saldana becauseof its hostility toward,and irritation because of, Saldana'sunion activities,has violated Section 8(a)(1) and(3) of theAct.THE REMEDYConsistent with the finding of a violation of the Act asdescribed, it will be recommended that Saldana be rein-stated to his former or substantially equivalent job, withhis seniority and other rights and privileges unimpaired.It will also be recommended that Saldana be made wholefor any loss of pay incurred by reason of his discharge,with net pay computed on a quarterly basis with interestat 6 percent.41 Also recommended is that Respondentcease and desist from the conduct found.RECOMMENDED ORDERUpon the basis of the foregoing findings of fact andconclusions of law and the entire record in this case, it isrecommendedthatRespondent,its officers,agents, suc-cessors, and assigns, shall:1.Cease and desist from:(a)Discouraging legitimate union activities of its em-ployees that are within the protection of Section 7 of theAct bydischarging an employee for engaging in such ac-tivity.(b) In any like or related manner,interferingwith,restraining,or coercing its employees in the exercise oftheir rights under Section7 of the Act.2.Takethe following affirmative action to effectuatethe policiesof the Act:(a)OfferJuan F. Saldana,Jr., immediate and full rein-statement to his former or substantially equivalent jobwithout prejudice to his seniority or other rights andprivileges previously enjoyed,and make him whole forany net loss of pay he may have suffered by reason of hisdischarge as set forth in the section of this Decision enti-tled "TheRemedy."'(b)Preserve an-o, upon request,make available to theBoard or its agents, all payrolland other records necessa-ry tocompute the earnings of Saldana if he had not beendischarged.we believe, bear the qualification that in unusual circumstances where thepolicy of the Act would otherwise be impaired, the Board could assumejurisdiction prior to the claimant's exhaustion of contractual arbitrationremedies Thus,if the evidence indicated a complete or substantial break-down of labor management relations in a plant and evidence of a policy todestroy the Union and a rejection of the collective-bargainingprinciple,despite the existence of a contract,the Board could assume jurisdiction in-itially if the matter was placed before it. We perceive no such situation inthe instant case.41 The Board consistently and periodically exhorts its staff and all mem-bers of the agency to endeavor to settle cases. There appear to be twobasic reasons for this emphasis.One is the unprecedented caseload of theBoard and the second is the saving in time and money for all concerned ifsettlement supplants litigation In view of such considerations,we find it.difficult to understand the failure to encourage the parties to use theirbuilt-in contract procedure of arbitration as a settlement method byrequiring the exhaustion of that procedure before resort to the Board Ifarbitrated, as provided by contract, many such matters would never reachthe Board Such cases as come to the Board despite the use of arbitrationwould be subject tothe Spielbergstandards.41F.W. Woolworth Company,90 NLRB 289;Isis Plumbing & Heat-ing Co.,138 NLRB 716. 478DECISIONSOF NATIONALLABOR RELATIONS BOARD(c)Post at its Corpus Christi, Texas, plant copies ofthe attached notice marked"Appendix."42Copies of saidnotice, on forms provided by the Regional Director forRegion23, afterbeing duly signed by Respondent'srepresentative,shall be posted by it immediately uponreceipt thereof, and be maintained by Respondent for 60consecutive days thereafter,in conspicuous places, in-cluding all places where notices to employees arecustomarily posted.Reasonable steps shall be taken byRespondent to insure that said notices are not altered,defaced, or covered by any other material.(d)Notify the Regional Director for Region 23, inwriting, within 20 days from the receipt of this Decision,what steps have been taken to comply herewith.4342 In the event that this Recommended Order is adopted by the Board,the words"a Decision and Order"shall be substituted for the words "theRecommended Order of a Trial Examiner"in the notice. In the furtherevent that the Board'sOrder is enforced by a decree of a United StatesCourt of Appeals,the words"a Decree of the United States Court of Ap-peals Enforcing an Order" shall be substituted for the wordds "a Decisionand Order."42 In the event that this Recommended Order is adopted by the Board,this provision shall be modified to read"Notify the Regional Director forRegion 23,inwriting,within 10 days from the date of this Order, whatsteps Respondent has takento complyherewith "APPENDIXNOTICE TO ALL EMPLOYEESpany, the Union, and the General Counsel of the Boardwere represented by their attorneys, and at which wit-nesses testified and were examined and cross-examinedand evidence was received, it has been found by the TrialExaminer,who heard the witnesses and considered theevidence, that the discharge of Juan F. Saldana, Jr., onFebruary 14, 1967, was in violation of the NationalLabor Relations Act.Accordingly,in accordance with the RecommendedOrder of the Trial Examiner, we notify you that:WE WILL NOT discourage legitimate union activi-ties of our employees by discharging an employeebecause he has engaged in such activities.'WE WILL pay to Juan F. Saldana, Jr., the wages hehas lost as the result of his discharge on February 14,1967, and WE WILL reinstate this employee to hisformer or substantially equivalent job without loss ofhis seniority or other rights.WE WILL NOT in any like or related manner inter-fere with the exercise by employees of their rightsunder Section 7 of the National Labor Relations Act.DatedByPRODUCERS GRAINCORPORATION(Employer)(Representative)(Title)Pursuantto theRecommendedOrder of a Trial Ex-aminer oftheNational LaborRelations Board and inorder to effectuate the policies of the National LaborRelationsAct, as amended, we hereby notify our em-ployees that:As the result of a hearing before a Trial Examiner ofthe National Labor RelationsBoard,at which the Com-Thisnoticemust remain posted for 60 consecutivedays from the date of posting and must not be altered,defaced, or covered by any other material.If employees have any question concerning this noticeor compliance with its provisions, theymay communicatedirectly with the Board's Regional Office, 6617 FederalOfficeBuilding,515 Rusk Avenue, Houston, Texas77002, Telephone 228-4721.